Case: 14-60099       Document: 00512890141         Page: 1     Date Filed: 01/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-60099
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 6, 2015
XINCHENG AN,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A087 656 822


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Xincheng An, a native and citizen of China, petitions this court for review
of the Board of Immigration Appeals’ decision denying his motion to reopen his
removal proceedings (he was ordered to be removed to China in 2011). He
contends the BIA abused its discretion in denying his motion to reopen as
untimely because he met the changed-circumstances exception due to China’s
enforcement of its population control policies. 8 U.S.C. § 1229a(c)(7)(C)(ii).


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60099    Document: 00512890141    Page: 2   Date Filed: 01/06/2015


                                No. 14-60099

Pursuant to our highly deferential review of the denial of a motion to reopen,
Zhao v. Gonzalez, 404 F.3d 295, 303 (5th Cir. 2005), An has not shown the BIA
abused its discretion in concluding the exception did not apply. E.g., Panjwani
v. Gonzales, 401 F.3d 626, 632-33 (5th Cir. 2005).
      DENIED.




                                      2